DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious the claimed combination of subject matter of a system and method for detecting a scleral spur comprising providing an ultrasound device having a scan head with an arcuate guide track and a carriage movable along the track, an eyepiece, and a transducer and performing the method of emitting ultrasound pulses, storing received ultrasound pulses, forming a B-scan of the eye based on the received pulses, particularly, binarizing the B-scan from a grayscale color palette to a black/white color palette, in addition, determining an average surface of a sclera and locating a bump of the average surface of the sclera that corresponds to the scleral spur.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fedor (US 2016/0074007) discloses a system and method for ultrasound biomicroscopy including locating a sclera spur. However, Fedor does not disclose binarization of the ultrasound image. Tanassi et al. (US 2016/0157817) discloses a system and method for ultrasound imaging of the eye. However, Tanassi et al. does not disclose binarization of the ultrasound image or locating a sclera spur. Prager et al. (US 8,967,810) discloses a method for locating the scleral spur using ultrasonic .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793